Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by McCulloch U.S. Patent/PG Publication 9183676.
Regarding claim 1:
 A physical phenomena expressing method, comprising: (McCulloch Abstract Technology is described for displaying a collision between objects by an augmented reality display device system.) (McCulloch C6 L1-5 processors in the see-through, augmented reality display system 8).
 determining a target object to be deformed (McCulloch C11 L20-40  user 18, “Joe”, is playing a virtual basketball application in a user environment of his living room. Chair 42, glass table 32, lamp 40, and home entertainment system 10 are all real.) from an input image to implement an autonomous reaction in a mixed reality (McCulloch C3 L40-55 Various embodiments are described for realistically displaying a collision between objects by an augmented reality display device system, an example of which is a see-through, augmented reality display device system. The term “collision” in this specification is used in a physics sense of the word meaning a physical contact during which at least portions of different objects meet, and each object exerts a force upon the other causing an exchange of energy.).
 generating a 3D shape of the target object by retrieving an edge of the target object (McCulloch C16 L40-50 The object recognition engine 192 distinguishes real objects from each other by marking object boundaries and comparing the object boundaries with structural data. One example of marking object boundaries is detecting edges within detected or derived depth data and image data and connecting the edges. The object boundary data is then compared with stored structure data in order to identify a type of object within a probability criteria. ) based on an angle of a camera which photographs the input image when the target object is determined (McCulloch C26 L20-45 FIG. 6B is a flowchart of an example of an implementation process for determining when to automatically generate a physics model for a real object. In step 612, the object recognition engine 192 identifies a real object in a display field of view of a see-through, augmented reality display device based on image data of the display field of view and in step 614 determines one or more physical properties of the real object based on the image data of the display field of view. The physics engine 308 is notified of the identified objects and their physical properties, and in step 616 searches stored physics models for an existing model for representing the real object based on the one or more physical properties determined for the real object in order to determine as in step 618 whether there exists a physics model for the real object. For example, physics models uploaded by users over time to a physics data store maintained by a software platform which supports the physics engine may be searched. Additionally, publicly accessible and privately accessible physics engine models in a standardized format may be searched. Examples of privately accessible models are those linked to user profile data 322 which are accessible to a service, for example a gaming service, with which a user is registered and which service platform supports the physics engine 308.).
 deforming the 3D shape of the target object in consideration of an external environment condition according to a physical characteristic of the target object (McCulloch C27 L25-35 In the example of FIG. 7A, the user has selected a menu selection of “make bouncy” for the glass table top 32. The result is that the physics engine 308 generates a version of the physics model of the glass table in which a material type of rubber with a very high modulus of elasticity is substituted for the glass. This “bouncy” version of the glass table top 32 is then used to simulate subsequent collisions. In FIG. 7A, the effect on table top 32 now modeled as a type of rubber is a bending like rubber. The bottom of virtual object 30.sub.3 is more rounded or less flat as the rubbery table top bends around the basketball unlike the absorption of energy by glass table top in FIG. 3B resulting in cracked and broken glass.).
 and displaying a rendered input image by rendering the deformed 3D shape of the target object to the input image (McCulloch C25 L10-60 Based on the changes to the structural model determined by the physics engine 308, in step 506 the virtual data engine 195 generates image data of the real object simulating the at least one effect on the at least one physical property of the real object like the change in the surface of the glass table, and in step 508 displays the image data of the real object registered to the real object in the display field of view […] The 3D audio engine plays the audio data in optional step 522, and the virtual data engine 195 displays the visual effect in optional step 523.).
Regarding claim 2:
 The physical phenomena expressing method according to claim 1, has all of its limitations taught by McCulloch. McCulloch further teaches  wherein the determining of the target object comprises determining the target object to be deformed in the input image by considering at least one of a direction, a field of view, and a viewpoint that a user looks in a space where the user is located (McCulloch C26 L20-45 FIG. 6B is a flowchart of an example of an implementation process for determining when to automatically generate a physics model for a real object. In step 612, the object recognition engine 192 identifies a real object in a display field of view of a see-through, augmented reality display device based on image data of the display field of view and in step 614 determines one or more physical properties of the real object based on the image data of the display field of view.)
Regarding claim 3:
 The physical phenomena expressing method according to claim 1, has all of its limitations taught by McCulloch. McCulloch further teaches  wherein the determining of the target object comprises: 
 separating a background and a configuration object of a real space applied in the mixed reality from the input image and determining the target object in which a scene structure of the input image is considered, among the configuration objects (McCulloch C26 L20-45 FIG. 6B is a flowchart of an example of an implementation process for determining when to automatically generate a physics model for a real object. In step 612, the object recognition engine 192 identifies a real object in a display field of view of a see-through, augmented reality display device based on image data of the display field of view and in step 614 determines one or more physical properties of the real object based on the image data of the display field of view. The physics engine 308 is notified of the identified objects and their physical properties, and in step 616 searches stored physics models for an existing model for representing the real object based on the one or more physical properties determined for the real object in order to determine as in step 618 whether there exists a physics model for the real object. For example, physics models uploaded by users over time to a physics data store maintained by a software platform which supports the physics engine may be searched. Additionally, publicly accessible and privately accessible physics engine models in a standardized format may be searched. Examples of privately accessible models are those linked to user profile data 322 which are accessible to a service, for example a gaming service, with which a user is registered and which service platform supports the physics engine 308.).
Regarding claim 4:
 The physical phenomena expressing method according to claim 1, has all of its limitations taught by McCulloch. McCulloch further teaches  wherein the generating of the 3D shape of the target object comprises generating the 3D shape of the target object by retrieving an edge to which at least one of an appearance and a topology structure of the target object in the input image is reflected (McCulloch C16 L40-50 The object recognition engine 192 distinguishes real objects from each other by marking object boundaries and comparing the object boundaries with structural data. One example of marking object boundaries is detecting edges within detected or derived depth data and image data and connecting the edges. The object boundary data is then compared with stored structure data in order to identify a type of object within a probability criteria. )(McCulloch C17 L55-65 For the type of object 341, the other data fields provide data records identifying the types of physical properties available for the type of object. The other examples of data records include size ranges 343, shape selections available 344, typical types of material 345, colors available 347, patterns available 348, surface(s) available 351, typical surface texture(s) 346, and a geometric orientation 350 of each available surface 351.)
based on the angle of the camera (McCulloch C7 L55-65 In some embodiments, stereopsis is used for determining depth information instead of or in addition to a depth sensor. The outward facing cameras 113 provide overlapping image data from which depth information for objects in the image data may be determined based on stereopsis. Parallax and contrasting features such as color contrast may be used to resolve a relative position of one real object from another in the captured image data, for example for objects beyond a depth resolution of a depth sensor.).
Regarding claim 5:
 The physical phenomena expressing method according to claim 1, has all of its limitations taught by McCulloch. McCulloch further teaches  wherein the deforming of the 3D shape of the target object comprises deforming the 3D shape of the target object in consideration of a deformation range for the 3D shape of the target object according to the external environment condition of the input image (McCulloch C27 L25-35 In the example of FIG. 7A, the user has selected a menu selection of “make bouncy” for the glass table top 32. The result is that the physics engine 308 generates a version of the physics model of the glass table in which a material type of rubber with a very high modulus of elasticity is substituted for the glass. This “bouncy” version of the glass table top 32 is then used to simulate subsequent collisions. In FIG. 7A, the effect on table top 32 now modeled as a type of rubber is a bending like rubber. The bottom of virtual object 30.sub.3 is more rounded or less flat as the rubbery table top bends around the basketball unlike the absorption of energy by glass table top in FIG. 3B resulting in cracked and broken glass.).
Regarding claim 6:
 The physical phenomena expressing method according to claim 1, has all of its limitations taught by McCulloch. McCulloch further teaches  wherein the deforming of the 3D shape of the target object comprises deforming a specific part or all of mesh (McCulloch C16 L20-36 In some examples, a 3D mapping, whether it be a depth map generated by front facing cameras 113 including a display field of view, a 3D mapping of an environment or a location in a view independent coordinate system, or somewhere in between, may be modeled as a 3D mesh of an environment. A mesh may comprise a detailed geometric representation of various features including real and virtual objects and surfaces thereof within a particular environment or region of an environment. A 3D point cloud representing the surfaces of objects including things like walls and floors in a space can be generated based on captured image data and depth data of the user environment. A 3D mesh of the surfaces in the environment can then be generated from the point cloud. More information regarding the generation of 3-D maps can be found in U.S. patent application Ser. No. 13/017,690, “Three-Dimensional Environment Reconstruction,” incorporated herein by reference in its entirety. 3D mesh representations of virtual objects can be added.)
information based on the mesh information representing the 3D shape of the target object in response to the external environment condition of the input image (McCulloch C27 L25-35 In the example of FIG. 7A, the user has selected a menu selection of “make bouncy” for the glass table top 32. The result is that the physics engine 308 generates a version of the physics model of the glass table in which a material type of rubber with a very high modulus of elasticity is substituted for the glass. This “bouncy” version of the glass table top 32 is then used to simulate subsequent collisions. In FIG. 7A, the effect on table top 32 now modeled as a type of rubber is a bending like rubber. The bottom of virtual object 30.sub.3 is more rounded or less flat as the rubbery table top bends around the basketball unlike the absorption of energy by glass table top in FIG. 3B resulting in cracked and broken glass.)(McCulloch C26 L52-67 FIG. 6C is a flowchart of an example of an implementation process for automatically generating a physics model for the real object based on one or more properties of the real object. In step 632, the physics engine 308 generates and stores a structural model (e.g. 402) based on a 3D shape physical property of the real object in a physics model for the real object. For example, as discussed previously for a particle system physics engine, particles, which can be controlled individually, can be assigned to each structure in 3D structure data for an object to fill out the 3D shape of the object. For example, particles can be associated with an arm or a leg of a human skeletal as a structure, and the particles fill in the region between the representation of a bone and object boundary data 400 like a polygon mesh region representing the outer surface the of the arm.).
Regarding claim 7:
 The physical phenomena expressing method according to claim 6, has all of its limitations taught by McCulloch. McCulloch further teaches  wherein the displaying of the rendered input image comprises rendering the deformed 3D shape of the target object to the input image in consideration of interference between the mesh information about the deformed 3D shape of the target object and a configuration object included in the input image (McCulloch C27 L25-35 In the example of FIG. 7A, the user has selected a menu selection of “make bouncy” for the glass table top 32. The result is that the physics engine 308 generates a version of the physics model of the glass table in which a material type of rubber with a very high modulus of elasticity is substituted for the glass. This “bouncy” version of the glass table top 32 is then used to simulate subsequent collisions. In FIG. 7A, the effect on table top 32 now modeled as a type of rubber is a bending like rubber. The bottom of virtual object 30.sub.3 is more rounded or less flat as the rubbery table top bends around the basketball unlike the absorption of energy by glass table top in FIG. 3B resulting in cracked and broken glass.).
Regarding claim 8:
 A physical phenomena expressing method, comprising: (McCulloch Abstract Technology is described for displaying a collision between objects by an augmented reality display device system.).
 determining a scene structure for a real environment from an input image  (McCulloch C16 L40-50 The object recognition engine 192 distinguishes real objects from each other by marking object boundaries and comparing the object boundaries with structural data. One example of marking object boundaries is detecting edges within detected or derived depth data and image data and connecting the edges. The object boundary data is then compared with stored structure data in order to identify a type of object within a probability criteria. )(McCulloch C17 L55-65 For the type of object 341, the other data fields provide data records identifying the types of physical properties available for the type of object. The other examples of data records include size ranges 343, shape selections available 344, typical types of material 345, colors available 347, patterns available 348, surface(s) available 351, typical surface texture(s) 346, and a geometric orientation 350 of each available surface 351.)
collected by a sensor to configure a mixed reality (McCulloch Fig. 2A, C3 L40-55 Various embodiments are described for realistically displaying a collision between objects by an augmented reality display device system, an example of which is a see-through, augmented reality display device system. The term “collision” in this specification is used in a physics sense of the word meaning a physical contact during which at least portions of different objects meet, and each object exerts a force upon the other causing an exchange of energy.).
 determining a deformable target object in response to an external environment condition based on the determined scene structure deformed (McCulloch C11 L20-40  user 18, “Joe”, is playing a virtual basketball application in a user environment of his living room. Chair 42, glass table 32, lamp 40, and home entertainment system 10 are all real.)
 generating a 3D shape of the determined target object and deforming the 3D shape of the target object (McCulloch C16 L40-50 The object recognition engine 192 distinguishes real objects from each other by marking object boundaries and comparing the object boundaries with structural data. One example of marking object boundaries is detecting edges within detected or derived depth data and image data and connecting the edges. The object boundary data is then compared with stored structure data in order to identify a type of object within a probability criteria. )  according to a physical characteristic of the target object (McCulloch C26 L20-45  The physics engine 308 is notified of the identified objects and their physical properties, and in step 616 searches stored physics models for an existing model for representing the real object based on the one or more physical properties determined for the real object in order to determine as in step 618 whether there exists a physics model for the real object. For example, physics models uploaded by users over time to a physics data store maintained by a software platform which supports the physics engine may be searched. Additionally, publicly accessible and privately accessible physics engine models in a standardized format may be searched. Examples of privately accessible models are those linked to user profile data 322 which are accessible to a service, for example a gaming service, with which a user is registered and which service platform supports the physics engine 308.).
 and displaying a rendered input image by rendering the deformed 3D shape of the target object to the input image (McCulloch C25 L10-60 Based on the changes to the structural model determined by the physics engine 308, in step 506 the virtual data engine 195 generates image data of the real object simulating the at least one effect on the at least one physical property of the real object like the change in the surface of the glass table, and in step 508 displays the image data of the real object registered to the real object in the display field of view […] The 3D audio engine plays the audio data in optional step 522, and the virtual data engine 195 displays the visual effect in optional step 523.).
Regarding claim 9:
 The physical phenomena expressing method according to claim 8, has all of its limitations taught by McCulloch. McCulloch further teaches  wherein the determining of the deformable target object comprises determining the target object for implementing an autonomous reaction in the mixed reality from the input image in consideration of a characteristic of the target object in a space of the mixed reality (McCulloch C27 L25-35 In the example of FIG. 7A, the user has selected a menu selection of “make bouncy” for the glass table top 32. The result is that the physics engine 308 generates a version of the physics model of the glass table in which a material type of rubber with a very high modulus of elasticity is substituted for the glass. This “bouncy” version of the glass table top 32 is then used to simulate subsequent collisions. In FIG. 7A, the effect on table top 32 now modeled as a type of rubber is a bending like rubber. The bottom of virtual object 30.sub.3 is more rounded or less flat as the rubbery table top bends around the basketball unlike the absorption of energy by glass table top in FIG. 3B resulting in cracked and broken glass.).
Regarding claim 10:
 The physical phenomena expressing method according to claim 8, has all of its limitations taught by McCulloch. McCulloch further teaches  wherein the deforming of the 3D shape of the target object comprises generating the 3D shape of the target object by retrieving an edge to which at least one of an appearance and a topology structure of the target object in the input image is reflected (McCulloch C16 L40-50 The object recognition engine 192 distinguishes real objects from each other by marking object boundaries and comparing the object boundaries with structural data. One example of marking object boundaries is detecting edges within detected or derived depth data and image data and connecting the edges. The object boundary data is then compared with stored structure data in order to identify a type of object within a probability criteria. )(McCulloch C17 L55-65 For the type of object 341, the other data fields provide data records identifying the types of physical properties available for the type of object. The other examples of data records include size ranges 343, shape selections available 344, typical types of material 345, colors available 347, patterns available 348, surface(s) available 351, typical surface texture(s) 346, and a geometric orientation 350 of each available surface 351.)
based on an angle of a camera (McCulloch C7 L55-65 In some embodiments, stereopsis is used for determining depth information instead of or in addition to a depth sensor. The outward facing cameras 113 provide overlapping image data from which depth information for objects in the image data may be determined based on stereopsis. Parallax and contrasting features such as color contrast may be used to resolve a relative position of one real object from another in the captured image data, for example for objects beyond a depth resolution of a depth sensor.).
Regarding claim 11:
 The physical phenomena expressing method according to claim 8, has all of its limitations taught by McCulloch. McCulloch further teaches  wherein the displaying of the rendered input image comprises rendering the deformed 3D shape of the target object to the input image in consideration of interference between mesh information about the deformed 3D shape of the target object and a configuration object included in the input image (McCulloch C27 L25-35 In the example of FIG. 7A, the user has selected a menu selection of “make bouncy” for the glass table top 32. The result is that the physics engine 308 generates a version of the physics model of the glass table in which a material type of rubber with a very high modulus of elasticity is substituted for the glass. This “bouncy” version of the glass table top 32 is then used to simulate subsequent collisions. In FIG. 7A, the effect on table top 32 now modeled as a type of rubber is a bending like rubber. The bottom of virtual object 30.sub.3 is more rounded or less flat as the rubbery table top bends around the basketball unlike the absorption of energy by glass table top in FIG. 3B resulting in cracked and broken glass.).
Regarding claim 12:
 The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616